Exhibit CINNABAR VENTURES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION (UNAUDITED) Index to Pro Forma Condensed Combined Financial Information Page(s) Pro Forma Condensed Combined Balance Sheets as of November 30, 2009 1 Pro Forma Condensed Combined Statements of Operations as of November 30, 2009 2 Pro Forma Condensed Combined Balance Sheets as of May 31, 2009 3 Pro Forma Condensed Combined Statements of Operations as of May 31, 2009 4 Notes to Pro Forma Condensed Combined Financial Statements as of November 30, 2009 and May 31, 2009 5-7 Cinnabar Ventures, Inc. and Subsidiary (A Development Stage Company) Pro Forma Condensed Combined Balance Sheet November 30, 2009 Advanced Network Solutions, Inc. Cinnabar Ventures, Inc. (Acquiree) (Acquiror) Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Assets Current Assets Cash $ 55,439 $ 1,238 - $ 56,677 Accounts Receivable 45,986 - - 45,986 Total Current Assets 101,425 1,238 - 102,663 Property and Equipment, net 22,541 - - 22,541 Deposits and other assets 10,000 - - 10,000 Intangibles: Goodwill - - 479,378 479,378 Total Intangible Assets - - 479,378 479,378 Total Assets $ 133,966 $ 1,238 479,378 614,582 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ 51,613 $ - - $ 51,613 Total Current Liabilities 51,613 - - 51,613 Long Term Liabilities: Loan Payable 11,731 - - 11,731 Total Liabilities 63,344 - - 63,344 Stockholders' Equity Common stock,$0.001 par value; 75,000,000 shares authorized, 19,995,000 shares issued and outstanding 500 19,845 150 19,995 (500 ) Additional paid-in capital 2,794 170,551 479,728 653,073 Retained Earnings (Deficit) accumulated during the development stage 67,328 (189,158 ) - (121,830 ) Total Stockholders' Equity 70,622 1,238 479,378 551,238 Total Liabilities and Stockholders' Equity $ 133,966 $ 1,238 479,378 614,582 See accompanying notes to unaudited pro forma condensed combined financial statements. -1- Cinnabar Ventures, Inc. and Subsidiaries (A Development Stage Company) Pro Forma Condensed Combined Statement of Operations November 30, 2009Advanced Network Solutions, Inc. Cinnabar Ventures, Inc. For the Period fromMay 24, 2006 (inception) toNovember 30, 2009 (Acquiree) (Acquiror) Pro Forma Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Combined Revenue $ 129,567 $ - $ - $ 129,567 $ 129,567 Cost of revenue 39,979 - - 39,979 39,979 Gross profit 89,588 - - 89,588 89,588 General and administrative expense 114,379 85,019 - 199,398 303,537 Loss from operations (24,791 ) (85,019 ) - (109,810 ) (213,949 ) Other income 47 - 47 47 Net loss $ (24,744 ) $ (85,019 ) $ - $ (109,763 ) $ (213,902 ) Net loss per common share $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding during the year / period - basic and diluted 19,276,233 18,783,254 See accompanying notes to unaudited pro forma condensed combined financial statements. -2- Cinnabar Ventures, Inc. and Subsidiaries (A Development Stage Company) Pro Forma Condensed Combined Balance Sheet May 31, 2009 Advanced Network Sulotions, Inc. May 31, 2009Cinnabar Ventures, Inc. (Acquiree) (Acquiror) Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Assets Current Assets Cash $ 569 $ 45 - $ 614 Accounts Receivable 43,787 - - 43,787 Total Current Assets 44,356 45 - 44,401 Property and Equipment, net 21,449 - - 21,449 Intangibles: Goodwill - - 544,714 544,714 Total Intangible Assets - - 544,714 544,714 Total Assets $ 65,805 $ 45 544,714 610,564 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ 46,127 $ 315 - $ 46,442 Loan Payable- related party - 22,469 - 22,469 Total Current Liabilities 46,127 22,784 - 68,911 Long Term Liabilities: Loan Payable 14,392 - - 14,392 Total Liabilities 60,519 22,784 - 83,303 Stockholders' Equity Common stock,$0.001 par value; 75,000,000 shares authorized, 19,170,000 shares issued and outstanding 500 19,020 150 19,170 (500 ) Additional paid-in capital 2,794 62,380 545,064 610,238 Retained Earnings (Deficit) accumulated during the development stage 1,992 (104,139 ) - (102,147 ) Total Stockholders' Equity 5,286 (22,739 ) 544,714 527,261 Total Liabilities and Stockholders' Equity $ 65,805 $ 45 544,714 610,564 See accompanying notes to unaudited pro forma condensed combined financial statements. -3- Cinnabar Ventures, Inc. and Subsidiaries (A Development Stage Company) Pro Forma Condensed Combined Statement of Operations May 31, 2009Advanced Network Sulotions, Inc. May 31, 2009Cinnabar Ventures, Inc. For the Period fromMay 24, 2006 (inception) toMay 31, 2009 (Acquiree) (Acquiror) Pro Forma Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Combined Revenue $ 223,189 $ - $ - $ 223,189 $ 223,189 Cost of revenue 125,373 - - 125,373 125,373 Gross profit 97,816 - - 97,816 97,816 General and administrative expense 125,704 38,383 - 164,087 268,226 Loss from operations (27,888 ) (38,383 ) - (66,271 ) (170,410 ) Other income 2,669 - 2,669 2,669 Net loss $ (25,219 ) $ (38,383 ) $ - $ (63,602 ) $ (167,741 ) Net loss per common share $ (0.00 ) $ (0.01 ) Weighted average number of common shares outstanding during the year / period - basic and diluted 19,170,000 18,708,821 See accompanying notes to unaudited pro forma condensed combined financial statements. -4- Cinnabar Ventures, Inc. and Subsidiaries Notes to Pro Forma Condensed Combined Financial Statements (Unaudited) Note 1 Background Information On March 2, 2010, Cinnabar Ventures, Inc. (“the Company”) acquired 100% of the stock of Advanced Network Solutions, Inc. (“ANS”).The unaudited pro forma condensed combined financial statements are based on the historical financial statements of the Company and ANS after giving effect to the purchase price - consisting of the issuance of 150,000 shares of common stock and cash of $25,000 by the Company in connection with the ANS acquisition, and the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The pro forma condensed combined financial statements should be read in conjunction with the historical financial statements and accompanying notes of ANS and the historical consolidated financial statements and accompanying notes of Cinnabar Ventures, Inc., included in our annual report in Form 10-K for the fiscal year ended May 31, 2009, and the quarterly report on Form 10-Q for the quarter ended November 30, 2009. Note 2 Basis of Pro Forma Presentation The unaudited pro forma condensed combined balance sheets and statements of operations as of November 30, 2009 and May 31, 2009, are based on the historical financial statements of the Company and ANS, after giving effect to the Company’s acquisition of ANS on March 3, 2010. The pro forma financial statements give effect to the merger as if it had occurred on: ●May 31, 2008 for presenting the May 31, 2009 pro forma financial statements, and on ●November 30, 2008 for presenting the November 30, 2009 pro forma financial statements In determining the valuation of goodwill, the Company is applying ASC 805, “Business Combinations” (“ASC 805”). The acquisition method of accounting is used for all business combinations where the acquiror is identified for each business combination. ASC 805 defines the acquirer as the entity that obtains control of one or more businesses in the business combination and establishes the acquisition date as the date that the acquirer achieves control. ASC 805 requires an entity: ● to record separately from the business combination the direct costs, where previously these costs were included in the total allocated cost of the acquisition. ● to recognize the assets acquired, liabilities assumed, and any non-controlling interest in the acquired at the acquisition date, at their fair values as of that date. ● to recognize as an asset or liability at fair value for certain contingencies, either contractual or non-contractual, if certain criteria are met. ● to recognize contingent consideration at the date of acquisition, based on the fair value at that date. -5- Cinnabar Ventures, Inc. and Subsidiaries Notes to Pro Forma Condensed Combined Financial Statements (Unaudited) The Company has considered this transaction as a reverse recapitalization.At the date of the transaction, the Company was operating to execute its business plan. There was no change in control in connection with the issuance of the 150,000 shares of common stock; therefore, treatment as an acquisition is appropriate under these facts and circumstances. The Company has made significant assumptions and estimates in determining the preliminary estimated purchase price and the preliminary allocation of the estimated purchase price in the unaudited pro forma condensed combined financial statements.These preliminary estimates and assumptions are subject to change as the Company finalizes the purchase price assessment and the valuation of the intangible assets acquired.These changes could result in material variances between future financial results and the amounts presented in these unaudited pro forma condensed combined financial statements, including variances in fair values recorded, as well as expenses and cash flows associated with these items. The unaudited pro forma condensed combined financial statements are not intended to represent or be indicative of our consolidated results of operations or financial position that would have been reported had the ANS acquisition been completed as of the dates presented, and should not be taken as a representation of our future consolidated results of operations or financial position. Note 3 Acquisition of ANS and Allocation of Purchase Price ANS is a Florida Corporation that was incorporated on June 8, 1998. ANS is currently doing business as Rent A Genius, which is engaged in computer sales and consulting for small-medium size businesses in the Fort Myers area. Effective March 2, 2010, the Company acquired ANS for $25,000 and 150,000 shares of the
